DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 October 2022.

	Information Disclosure Statement
The information disclosure statement filed 19 July 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
It should be appreciated that the appended International Search Report does not amount to a “concise explanation of the relevance” because it fails to explain the relevance of the cited art (see MPEP § 609.01(B)(3)). Furthermore, the U.S. references cited are redundant with those cited in the IDS of 25 April 2022. 
The information disclosure statements (IDS) submitted on 25 April 2022 & 9 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The information disclosure statements (IDS) that have been submitted have been considered; however, due to the extensive number of references, foreign documents, and/or non-patent literature submitted therewith Applicant is reminded that under 37 CFR 1.56 they have a duty of candor and good faith to disclose only information that is material to patentability with respect to each pending claim. There is no duty to submit information which is not material to the patentability of any existing claim. No patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4-8 recite various computer functions that have not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, see MPEP § 2163.02. The instant specification fails to explain the steps/procedure for performing the computer function in sufficient detail to convey with reasonable clarity to one of ordinary skill in the art that Applicant was in possession of the invention. It should be appreciated that simply restating the function in the instant specification as recited in the claim does not satisfy the written description requirement under 35 U.S.C. 112a. 
An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015), see MPEP § 2161(I).

With regards to Claim 4, the claim recites “at least one processor operative to determine pose of a set of physical objects in three dimensional space based on triangulating locations of the objects imaged in video streams from the first, second, and third tracking cameras to locations of the first, second, and third tracking cameras spaced apart in the three dimensional space” which is referenced in ¶ [0173] of the instant specification as block 2600. However, the instant specification fails to explain the steps/procedure for performing the act of “determining of a pose of a set of physical objects triangulating locations of the objects imaged in video streams from the first, second, and third tracking cameras to locations of the first, second, and third tracking cameras spaced apart in the three dimensional” with reasonable clarity to one of ordinary skill in the art that Applicant was in possession of the invention as now claimed. Claim 20 recites similar claim language and is rejected under the same rationale as Claim 4.
With regards to Claim 5, the claim recites “correlating similarity of a pattern of distances between the fiducials of the physical reference array imaged in the video streams to a pattern of distances between the fiducials in one of the registered reference arrays defined in the database and selecting the identifier corresponding to the one of the registered reference arrays” which is reference in ¶ [0174] as block 2602. However, the instant specification fails to explain the steps/procedure for performing the act of "correlating similarity of a pattern of distances between the fiducials of the physical reference array imaged in the video streams to a pattern of distances between the fiducials in one of the registered reference arrays defined in the database and selecting the identifier corresponding to the one of the registered reference arrays" with reasonable clarity to one of ordinary skill in the art that Applicant was in possession of the invention as now claimed.
With regards to Claim 6, the claim recites " determine the pose of the physical reference array based on the registered spatial relationship and triangulation of locations of the fiducials of the physical reference array imaged in the video streams from the first, second, and third tracking cameras to the locations of the first, second, and third tracking cameras spaced apart in the three dimensional space" which is reference in ¶ [0176] as block 2604. However, the instant specification fails to explain the steps/procedure for performing the act of "determine the pose of the physical reference array based on the registered spatial relationship and triangulation of locations of the fiducials of the physical reference array imaged in the video streams from the first, second, and third tracking cameras to the locations of the first, second, and third tracking cameras spaced apart in the three dimensional space" with reasonable clarity to one of ordinary skill in the art that Applicant was in possession of the invention as now claimed.

With regards to Claim 7, the claim recites "determine a first pose…"; “determine a second pose…”; and “determining a calibration accuracy” and which is referenced in ¶ [0180]-[0182] as blocks 2702, 2704, & 2706, respectively. However, the instant specification fails to explain the steps/procedure for performing the acts "determine a first pose…"; “determine a second pose…”; and “determining a calibration accuracy” with reasonable clarity to one of ordinary skill in the art that Applicant was in possession of the invention as now claimed. While determining a first-fourth pose transforms based on just first and second cameras is mentioned in ¶ [0140], that method only mentions two cameras and not a third camera, nor does the method involve a comparison of the first and second pose transforms for determining calibration accuracy. 

With regards to Claim 8, the claim recites "initiate a process to calibrate heading and/or yaw positioning of the first and second tracking cameras responsive to the calibration accuracy not satisfying a defined rule" which is referenced in ¶ [0184] as block 2708; however, the instant specification fails to explain the steps/procedure for performing the act "calibrating…." with reasonable clarity to one of ordinary skill in the art that Applicant was in possession of the invention as now claimed. While the importance of calibration is mentioned throughout the instant specification, there is no mention of how the calibration of heading and/or yaw positioning of the first and second tracking cameras responsive to the calibration accuracy not satisfying a defined rule is performed. 
The dependent claims of the abovementioned claims are rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-14 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to Claim 2, the claim recites “wherein: the third tracking camera is a same distance from the first and second tracking cameras”; however, such a limitation is undefined because the claim does not define from where on the distance is measured from. For the purposes of examination, the limitation will be interpreted the distance being measured from any portion of each camera.

With regards to Claim 3, the claim recites “wherein: the distance the third tracking camera is spaced apart from the line is between one-quarter and one-half a distance between the centers of the first and second tracking cameras”; however, such a limitation is undefined because the claim does not define from where on “the line” the distance is measured from. For the purposes of examination, the limitation will be interpreted as the distance being measured from anywhere on the line.

With regards to Claim 4, the claim recites “to determine pose of a set of physical objects”; however, such a limitation does not meet threshold requirement of clarity and precision as laid out in MPEP § 2173.02. While the instant specification and dependent Claim 5 make it clear that these physical objects are fiducial markers, under a broadest reasonable interpretation the metes and bounds of said limitation are unbounded allowing for determining the pose of literally any physical object which in turn renders Claim 4 ambiguous, vague, and indefinite. Claim 20 recites similar claim language is rejected as being indefinite under the same rationale as Claim 4.
The dependent claims of the abovementioned claims are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colmenares et al. (US PAT 10949986; hereinafter "Colmenares").

With regards to Claim 1, Colmenares discloses a camera tracking system (imaging system 100; see Colmenares FIG. 1) for computer assisted navigation during surgery (for use in surgical applications; see Colmenares col. 2, lines 1-20), comprising: 
a camera bar (camera array 110; see Colmenares FIG. 4A); 
first and second tracking cameras attached at spaced apart locations on the camera bar (detector 114b and 114c; see Colmenares FIG. 4A); and 
a third tracking camera (detector 114a; see Colmenares FIG. 4A) attached at a location on the camera bar that is between locations of the first and second tracking cameras and spaced apart a distance from a line extending through centers of the first and second tracking cameras f.

With regards to Claim 2, wherein: the third tracking camera is a same distance from the first and second tracking cameras (as noted above, no standard in the claims or instant specification establishes from where the distances are measured, thus, according to the annotated representation of FIG. 4A of Colmenares the detectors 114a, 114b, 114c are equidistant from one another).

    PNG
    media_image1.png
    1076
    1361
    media_image1.png
    Greyscale


With regards to Claim 3, wherein: the distance the third tracking camera is spaced apart from the line is between one- quarter and one-half a distance between the centers of the first and second tracking cameras (as noted above, no standard in the claims or instant specification establishes from where the distance is measured, thus, according to the annotated representation of FIG. 4A of Colmenares the detectors 114a is within ¼ and ½ distance away from the centroid line).
.  

    PNG
    media_image2.png
    1104
    1394
    media_image2.png
    Greyscale


With regards to Claim 4, further comprising: at least one processor operative (processing device 102; see Colmenares FIG 1) to determine pose of a set of physical objects (markers 105; see Colmenares FIG. 1) in three dimensional space based on triangulating locations of the objects imaged in video streams from the first, second, and third tracking cameras to locations of the first, second, and third tracking cameras spaced apart in the three dimensional space (estimate the 3D position of a tool tip based on the trackers 114; see Colmenares col. 2, lines 32-45 & col. 12, lines 1-15; based on triangulation of tip position in the 2D images; see Colmenares col. 15, lines 3-25 ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colmenares in view of Cameron et al. (US PGPUB 20180325610; hereinafter "Cameron") .

With regards to Claim 5, Colmenares discloses wherein the set of physical objects are a physical reference array of spaced apart fiducials (markers 105; see Colmenares FIG. 1), wherein the at least one processor is further operative to: 

However, Theodore teaches of  image-guided surgical system using imaging information for a 3-dimensional anatomical volume (see Cameron Abstract) that is capable of automatic tracking of one or more tools. In particular, Cameron teaches of select an identifier corresponding to the physical reference array from among a set of registered identifiers corresponding to a set of registered reference arrays defined in a database (each tool, end effector, or other object has a unique marker pattern, i.e. set of registered identifiers; see Cameron ¶ [0099]), based on correlating similarity of a pattern of distances between the fiducials of the physical reference array imaged in the video streams to a pattern of distances between the fiducials in one of the registered reference arrays defined in the database and selecting the identifier corresponding to the one of the registered reference arrays (the tracking system checks marker spacing, i.e. correlating similarity pattern of distances, of each unique patterns against a plurality of stored template, i.e. database, to identify the tool, end effector, or object; see Cameron ¶ [0099] & [0110]-[0110]).
Colmenares and Cameron are both considered to be analogous to the claimed invention because they are in the same field of stereotaxy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colmenares to incorporate the teachings of Cameron to provide a identifier selection based on a correlation of similarity patterns of fiducial distances. Doing so would aid in performing rigid body calculations (see Cameron ¶[0099]).
	
With regards to Claim 6, Colmenares discloses wherein the at least one processor is further operative to: 
(estimate the 3D position of a tool tip based on the trackers 114; see Colmenares col. 2, lines 32-45 & col. 12, lines 1-15; based on triangulation of tip position in the 2D images by trackers 114; see Colmenares col. 5, lines 43-67 ).
It appears that Colmenares may be silent to obtain from the database a registered spatial relationship between the fiducials of the physical reference array based on the identifier that is selected, and determine the pose of the physical reference array based on the registered spatial relationship. However, Cameron teaches of obtain from the database a registered spatial relationship between the fiducials of the physical reference array based on the identifier that is selected (each tool, end effector, or other object has a unique marker pattern, i.e. of registered spatial relationship; see Cameron ¶ [0099]); the tracking system checking marker spacing of each unique patterns against a stored template, i.e. database, to identify the tool, end effector, or object; see Cameron ¶ [0099]-[0100] & FIG. 14A-14C), and determine the pose of the physical reference array based on the registered spatial relationship (Step 2320 of detecting the pose of the probe based on information from the tracking system, it should be appreciated that the steps of checking the marker spacing against a template amounts to information generated by the tracking system; see Cameron ¶ [0168]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colmenares to incorporate the teachings of Theodore to determine the pose of the physical reference array based on the registered spatial relationship. Doing so would aid in automating and performing rigid body calculations (see Cameron ¶[0099]).

With regards to Claim 15, while Colmenares discloses all of the limitations of intervening claim 4 as shown above, it appears that Colmenares may be silent to wherein the at least one processor is part of a navigation controller and is further operative to: 
determine a pose of a surgical tool, which is attached to the set of physical objects, relative to a planned pose of the surgical tool when performing a surgical procedure on a patient; 
generate steering information based on comparison of the determined pose of the surgical tool relative to the planned pose of the surgical tool, wherein the steering information indicates where the surgical tool needs to be moved and angularly oriented to become aligned with the planned pose when performing the surgical procedure; and provide the steering information to a display device.  
However, Cameron teaches to determine a pose of a surgical tool, which is attached to the set of physical objects, relative to a planned pose of the surgical tool when performing a surgical procedure on a patient (controlling the medical instrument to correcting the trajectory of the medical instrument when it strays from a selected preplanned trajectory; see Cameron ¶ [0052]); 
generate steering information based on comparison of the determined pose of the surgical tool relative to the planned pose of the surgical tool, wherein the steering information indicates where the surgical tool needs to be moved and angularly oriented to become aligned with the planned pose when performing the surgical procedure (correcting the trajectory of the medical instrument when it strays from a preplanned trajectory; see Cameron ¶ [0052]; correcting the trajectory would amount to generating steering information based on transformation matrices between the desired trajectory and actual trajectory; see Cameron FIG. 16 & ¶ [0126]-[0128]); and 
provide the steering information to a display device (displaying the trajectory; see Cameron ¶ [0162]). 

With regards to Claim 20, Colmenares discloses a surgical system (mixed reality imaging system for use in surgical applications; see Colmenares col. 2, lines 1-20) comprising: 
a camera tracking system (imaging system 100; see Colmenares FIG. 1) including a camera bar (camera array 110; see Colmenares FIG. 4A), first and second tracking cameras attached at spaced apart locations on the camera bar (detector 114b and 114c; see Colmenares FIG. 4A), a third tracking camera (detector 114a; see Colmenares FIG. 4A) attached at a location on the camera bar that is between locations of the first and second tracking cameras and spaced apart a distance from a line extending through centers of the first and second tracking cameras (FIG. 4A clearly illustrates 114a being spaced apart from an imaginary line extending through the center of 114b & 114c), and at least one processor (processing device 102; see Colmenares FIG 1) operative to determine pose of a set of physical objects (markers 105; see Colmenares FIG. 1) in three dimensional space based on triangulating locations of the objects imaged in video streams from the first, second, and third tracking cameras to locations of the first, second and third tracking cameras spaced apart in the three dimensional space (estimate the 3D position of a tool tip based on the trackers 114; see Colmenares col. 2, lines 32-45 & col. 12, lines 1-15; based on triangulation of tip position in the 2D images; see Colmenares col. 15, lines 3-25 ); 


While Colmenares teaches of a robotic assembly for supporting the camera array 110 (see Colmenares FIG. 2), Colmenares may be silent to a surgical robot including a robot base, a robot arm connected to the robot base, the robot arm configured to connect to an end effector which guides movement of a surgical tool, and at least one motor operatively connected to move the robot arm relative to the robot base ; and
at least one controller connected to the at least one motor and configured to determine a pose of the end effector relative to a planned pose of the end effector while guiding movement of the surgical tool to operate on a patient; and generate steering information based on comparison of the planned pose and the determined pose of the end effector, wherein the steering information indicates where the end effector needs to be moved to become aligned with the planned pose so the surgical tool will be guided by the end effector along a planned trajectory toward the patient.
However, Cameron teaches of a medical robot system 100 (see Cameron FIGs. 1-2 & ¶ [0048]). In particular Cameron teaches of a surgical robot including a robot base, a robot arm connected to the robot base (base 316 & arm 308; see Cameron FIG. 3), the robot arm configured to connect to an end effector (end effector 310; see Cameron FIG. 3) which guides movement of a surgical tool, and at least one motor (motors 510, 512, 514, 516, 518; see Cameron FIG. 5) operatively connected to move the robot arm relative to the robot base (motors move arm 308); and
at least one controller connected to the at least one motor and configured to determine a pose of the end effector relative to a planned pose of the end effector while guiding movement of the surgical tool to operate on a patient (controlling the medical instrument to correcting the trajectory of the medical instrument when it strays from a selected preplanned trajectory; see Cameron ¶ [0052]); and 
generate steering information based on comparison of the planned pose and the determined pose of the end effector, wherein the steering information indicates where the end effector needs to be moved to become aligned with the planned pose so the surgical tool will be guided by the end effector along a planned trajectory toward the patient (correcting the trajectory of the medical instrument when it strays from a preplanned trajectory; see Cameron ¶ [0052]; correcting the trajectory would amount to generating steering information based on transformation matrices between the desired trajectory and actual trajectory; see Cameron FIG. 16 & ¶ [0126]-[0128]).


Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Colmenares in view Cameron and in further view of Lang (US PGPUB 20170258526).

With regards to Claim 10, Colmenares  discloses further comprising: at least one processor operative to localize the  reference array attachable to a surgical tool and imaged in video streams from the first, second, and third tracking cameras (estimate the 3D position of a tool tip based on the trackers 114; see Colmenares col. 2, lines 32-45 & col. 12, lines 1-15; based on triangulation of tip position in the 2D images by trackers 114 and a predetermined model of the tool 101; see Colmenares col. 5, lines 43-67 & col. 11, lines 25-35), 
However, Lang teaches of registration of virtual patient data and live patient data using implantable or attachable markers or calibration or registration phantoms or devices including optical markers (see Lang ¶ [0407]). In particular, Lang teaches of to decode optically coded patterns which are each on a different one of a plurality of different planar faces of a multi-faced reference array (optical markers for attachment and localization of a surgical instrument included 3D QR codes having different QR codes on one or more surfaces, where the pattern of the QR codes are stored in a database for determining the orientation of the marker and the surgical instrument attached thereto based on the detected QR code; see Lang ¶ [0419]) attachable to a surgical tool and imaged in video streams from the first, second, and third tracking cameras (utilizing two or more cameras to localize the optical markers; see Lang ¶ [0437]); determine one or more identifiers for corresponding one or more of the plurality of faces of the multi-faced reference array imaged in the video streams based on decoding the optically coded patterns of the one or more of the plurality of faces of the multi-faced referenced array imaged in the video streams (the QR codes may include information, i.e. identifiers, regarding “patient condition, type of surgery, about the surgical site, the spinal level operated if spine surgery is contemplated, the patient's side operated, one or more surgical instruments, one or more trial implants, one or more implant components, including type of implant used and/or implant size, type of polyethylene, type of acetabular liner (e.g. standard, lipped, offset, other) if hip replacement is contemplated”; see Lang ¶ [0415]).
Colmenares and Lang are both considered to be analogous to the claimed invention because they are in the same field of stereotaxy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colmenares to incorporate the teachings of Lang to provide a multi-faced reference array. Doing so would aid in improving the accuracy of the surgical procedure (see Lang ¶ [0441]).

With regards to Claim 11, modified Colmenares teaches of wherein the at least one processor is further operative to: 
obtain from a database a registered spatial relationship (database of QR codes; see Lang ¶ [0419]) between corners and/or edges of the optically coded patterns of the one or more of the plurality of faces of the multi-faced reference array imaged in the video streams based on the one or more identifiers that are determined (QR code identification are based on at least a “finder pattern” in the corners of the code1), and determine a pose of the multi-faced reference array based on the registered spatial relationship and triangulation of locations of the corners and/or edges of the optically coded patterns of the one or more of the plurality of faces of the multi-faced reference array imaged in the video streams to the locations of the first, second, and third tracking cameras spaced apart in the three dimensional space (determining the orientation of the optical marker and the surgical instrument attached thereto based on the detected QR code; see Lang ¶ [0419]). 

With regards to Claim 12, wherein the optically coded patterns are two dimensional barcode patterns, and the at least one processor is further operative to decode the two dimensional barcode patterns (optical markers for attachment and localization of a surgical instrument included 3D QR codes having different QR codes on one or more surfaces; see Lang ¶ [0419]).  

With regards to Claim 13, Colmenares discloses of wherein the at least one processor is further operative to:
obtain from the database a registered synthetic three dimensional model of a surgical tool that has been registered as attached to the (estimating the location of the tool tip 103 based on a predetermined model and the centroid determination of the constellation of markers 105 (see Colmenares col. 11, lines 25-35); 
determining a relational projection of the registered synthetic three dimensional model onto a physical surgical tool imaged in a two dimensional plane of the frames in the video streams from the first, second, and third tracking cameras based on the determined pose of the (estimating the location of the tool 101’ based on the tool model and triangulation of at least two of tracker 114; see Colmenares col. 13, line 55 to col. 14, line 18); 
identifying offsets between locations of features of the registered synthetic three dimensional model and locations of features of the physical surgical tool imaged in a two dimensional plane of the frames in the video streams from the first, second, and third tracking cameras based on the determining relational projection (estimating the location of the tool tip 103’ based on the calibrated offset between C from the from the centroid of the markers 105 as shown in a 2D plan in FIG. 9B; see Colmenares col. 13, line 55 to col. 14, line 18); and 
determine a pose of the physical surgical tool based on the identified offsets and the pose of the multi-faced reference array (estimating the location and orientation of the tool 101; see Colmenares col. 13, line 55 to col. 14, line 18).  

Allowable Subject Matter
Claims 7, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following are statements of reasons for the indication of allowable subject matter: 
With regards to Claim 7, while Colmenares discloses localizing the 3D position of the 103 tip differently for each of the trackers (see col. 14, lines 1-18) and Lang teaches of “calibrating the measurement of a first camera against a second camera against a third camera and so forth,” neither Colmenares & Lang alone nor in combination explicitly teaches of “determining a calibration accuracy of at least the first and second tracking cameras based on comparison of the first and second poses.” 
Claim 8 is allowable over the cited prior art for the same reasons as Claim 7 due to dependency. 
With regards to Claim 9, Colmenares discloses detecting disks in that Colmenares discloses detecting 2d positional data from images from trackers 114, it should be appreciated that  images of the spherical fiducials would be imaged as disks (see Colmenares col. 5, lines 43-67 & FIG. 9A); and Cameron teaches of verifying disk patterns (the tracking system checks marker spacing, i.e. correlating similarity pattern of distances, of each unique patterns against a plurality of stored template, i.e. database, to identify the tool, end effector, or object; see Cameron ¶ [0099] and [0110]-[0110]; see FIGS. 14C-14D for pattern of disks 918A-918D in templates 1-2); and Oulette teaches of dual conic ellipse fitting based on edge gradients and centroid finding of the ellipse (see Ouellete FIG. 1C where gradient line along the edges and their convergence are illustrated; and see Ouellete Table 1 which illustrated centroid determination using the dual conic to dual ellipse method)
However, any combination of Colmenares, Cameron, and Oullete would fail to teach of a distortion compensated centroid location based on intrinsic parameters of the camera lens.
With regards to Claim 14, while Crawford et al. teaches robotic surgery (see Crawford et al. Abstract) and, more specifically, of a tool check in which, for example, if a system fails to perceive the tip of a tool being within a distance tolerance of 1-2mm of a divot, the tool is considered damage (see Crawford et al. pg. 180, ¶ 8), Crawford fails to teach of the offset and the safety notification. Similarly, Hladio et al. teaches of an optical tracking system 100 for used during surgical procedures to track pose and orientation of patient bones and surgical instruments (see Hladio et al. ¶ [0048]) and, more specifically, Hladio et al. teaches of verification of calibration of the end effector and a known positional relationship with an attached sensor (see Hladio et al. ¶ [0076]). However, Hladio et al. fails to teach of a safety notification. Thus, any combination of Colmenares, Cameron, Lang and either Crawford et al. or Hladio et al. would fail to teach of all of the limitations of Claim 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.britannica.com/technology/QR-Code